ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The Boeing Company                           )      ASBCA No. 60184
                                             )
Under Contract No. F33657-0l-C-0047          )

APPEARANCES FOR THE APPELLANT:                      Andrew E. Shipley, Esq.
                                                    Seth H. Locke, Esq.
                                                     Perkins Coie
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Cara A. Wulf, Esq.
                                                    Stephen R. Dooley, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: 22 April 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60184, Appeal of The Boeing
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2